UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1304


In Re:   JEROME MCFADDEN,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   June 13, 2013                  Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerome McFadden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome McFadden has filed a petition for an original

writ of habeas corpus, claiming that his due process rights were

violated because his trial counsel was ineffective.                This court

ordinarily       declines   to   entertain   an   original   habeas   petition

filed under 28 U.S.C. § 2241 (2006), and this case provides no

reason to depart from this general rule.             Moreover, we find that

the interests of justice would not be served by transferring the

matter to the appropriate district court.             See 28 U.S.C. § 1631

(2006); Fed. R. App. P. 22(a).

            Accordingly, we deny McFadden’s motion to be released

on   his   own    recognizance    pending    consideration    of   his   habeas

corpus petition, deny leave to proceed in forma pauperis, and

dismiss the § 2241 petition.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             PETITION DENIED




                                       2